NUMBER 13-14-000456-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

LARRY BOS AND MARY BOS,                                                   Appellant,

                                          v.

CRAIG S. SMITH, INDIVIDUALLY AND
AS NEXT FRIEND OF M.W.F.S., C.S.S.,
J.E.S., AND V.A.S., MINORS,                                                Appellee.


                   On appeal from the 105th District Court
                         of Nueces County, Texas.


                                      ORDER
     Before Chief Justice Valdez and Justices Garza and Longoria
                           Order Per Curiam
      Appellants, Mary and Larry Bos, perfected an appeal from a judgment rendered

against them by the 105th District Court of Nueces County, Texas, in trial court cause

number 09-6360-D. On October 31, 2014, appellee, Craig S. Smith, individually and as

next friend of M.W.F.S., C.S.S., J.E.S., and V.A.S., minors, advised this Court that the
clerk’s record filed by appellants includes neither the trial court’s findings of fact and

conclusions of law issued on August 19, 2014, nor appellee’s request for same dated May

28, 2014.1

        Texas Rule of Appellate Procedure 34.5 states that, unless the parties stipulate to

the contents of the clerk’s record, the clerk’s record must include copies of, among other

things, “the court’s charge and the jury’s verdict, or the court’s findings of fact and

conclusions of law” as well as “any request for findings of fact and conclusions of law, any

post-judgment motion, and the court’s order on the motion . . . .” TEX. R. APP. P.

34.5(a)(4), (6).

        We have reviewed the clerk’s record provided by appellants and agree that the

trial court’s August 19, 2014 findings of fact and conclusions of law, as well as appellant’s

request for such findings and conclusions, have been erroneously omitted therefrom. See

id. Accordingly, we hereby ORDER appellants to, within thirty days from the date of this

order, direct the trial court clerk by letter to prepare, certify, and file in this Court a

supplemental clerk’s record containing the erroneously omitted items. See TEX. R. APP.

P. 34.5(c)(1), 43.6. The trial court clerk must file the supplemental record within sixty

days of the date of this order. Appellants will be responsible for payment of costs

associated with preparation and filing of the supplemental record.




        1   The clerk’s record filed by appellants includes: (1) a notice of past due findings of fact and
conclusions of law filed by appellants on May 29, 2014; (2) proposed findings of fact and conclusions of
law filed by appellants on June 12, 2014; (3) a notice of past due findings of fact and conclusions of law
filed by appellee on June 20, 2014; and (4) a request for additional or amended findings of fact and
conclusions of law filed by appellants on August 29, 2014. The latter document states that the trial court
signed findings of fact and conclusions of law on August 19, 2014 but that appellants “received no official
notice of the filing.” Nevertheless, in their designation of the clerk’s record, appellants did not request that
the trial court clerk include the August 19, 2014 findings and conclusions in the appellate record.

                                                       2
      IT IS SO ORDERED.


                                    PER CURIAM

Order delivered and filed the
8th day of December, 2014.




                                3